 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Rynn,                                       No. CV-18-00414-PHX-JJT
10                  Plaintiff,                           ORDER
11   v.
12   Gregory A. McKay, et al.,
13                  Defendants.
14
15          At issue are pro se Plaintiff Richard Rynn’s Motion to Set Aside Judgment (Doc. 82,
16   Mot.), to which Defendants filed a Response (Doc. 86, Resp.); Plaintiff’s Motion for Leave
17   to File Another Copy of Motion to Set Aside Judgment (Doc. 84); and Plaintiff’s Motion
18   to Allow Electronic Filing by a Party Appearing Without an Attorney (Doc. 95).
19          Over two years ago, on November 6, 2018, the Court entered judgment dismissing
20   Plaintiff’s claims in this lawsuit with prejudice. (Docs. 71, 72.) Plaintiff now moves the
21   Court to set aside its judgment for “fraud on the court” under Federal Rule of Civil
22   Procedure 60(d)(3), arguing that Defendants acted improperly in a subsequent lawsuit in
23   state court leading to that court’s dismissal of Plaintiff’s subsequent claims.
24          Fraudulent conduct may rise to the level of fraud on this Court if it “harmed the
25   integrity of the judicial process” in the resolution of Plaintiff’s claims. See United States v.
26   Estate of Stonehill, 660 F.3d 415, 443 (9th Cir. 2011). The Court agrees with Defendants
27   (Resp. at 4) that misrepresentations in a separate, later state court proceeding—if they
28   occurred—cannot constitute fraud on this Court in an earlier proceeding. For this reason,
 1   Plaintiff has not shown a fraud on this Court under Rule 60(b)(3) warranting relief from
 2   the Court’s judgment in this action, and the Court must therefore deny Plaintiff’s Motion
 3   to Set Aside Judgment (Doc. 82). As a result, the Court will deny as moot Plaintiff’s two
 4   further Motions (Docs. 84, 95).
 5         IT IS THEREFORE ORDERED denying Plaintiff’s Motion to Set Aside
 6   Judgment (Doc. 82).
 7         IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion for Leave to
 8   File Another Copy of Motion to Set Aside Judgment (Doc. 84).
 9         IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion to Allow
10   Electronic Filing by a Party Appearing Without an Attorney (Doc. 95). This case remains
11   closed.
12         Dated this 9th day of July, 2021.
13
14                                        Honorable John J. Tuchi
                                          United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
